BLD-276                                                     NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-2833
                                     ___________

                             FRED DOUGLAS VINING,
                                              Appellant

                                           v.

    UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
 PENNSYLVANIA; APPLIED POWDER TECH; PENNSYLVANIA DEPARTMENT
   OF LABOR & INDUSTRY; WORKERS COMPENSATION APPEAL BOARD
                ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civil No. 2-06-cv-00016)
                     District Judge: Honorable Gary L. Lancaster
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  August 25, 2011

        Before: SLOVITER, JORDAN and GREENAWAY, JR., Circuit Judges

                          (Opinion filed: September 8, 2011 )
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Pro se appellant Fred Douglas Vining appeals the District Court’s order denying

his motions to amend his complaint and to resubmit his case. We have jurisdiction
pursuant to 28 U.S.C. § 1291. For the reasons that follow, we will dismiss this appeal

pursuant to 28 U.S.C. § 1915(e)(2).

       In 2004, Vining filed a complaint against Applied Powder Technology, the

Pennsylvania Department of Labor and Industry, and the Workers Compensation Appeals

Board. The District Court dismissed the case for lack of subject matter jurisdiction, and

we affirmed.

       In 2006, Vining filed another complaint against the same defendants, but this time

also alleged that the District Court had violated his civil rights by dismissing his 2004

complaint. The District Court dismissed Vining’s complaint pursuant to 28 U.S.C.

§ 1915(e)(2), noting that we had affirmed its dismissal of Vining’s previous complaint

and that it was shielded from suit by judicial immunity. Vining did not appeal.

       In 2010, Vining filed a motion to amend his 2006 complaint. The motion, despite

its title, appeared to challenge the dismissal of his complaint. The District Court denied

the motion, and we affirmed the Court’s order. We explained that to the extent that the

District Court treated Vining’s filing as a motion to amend his complaint, the motion was

properly denied because the District Court had dismissed Vining’s complaint with

prejudice four years earlier. To the extent that Vining’s motion could be construed as a

motion for relief from judgment pursuant to Rule 60(b) of the Federal Rules of Civil

Procedure, the motion was properly denied because it was not made within a reasonable

time and was thus untimely. See Fed. R. Civ. P. 60(c)(1).

       Vining then simply refiled his motion to amend in the District Court, asking also
                                              2
for leave to resubmit his case. The motion to amend is identical to his previously filed

motion; the motion to resubmit adds nothing new. The District Court denied relief, and

Vining then filed a notice of appeal to this Court.

       This appeal requires little discussion. We have previously affirmed the District

Court’s denial of the relief at issue here. The District Court was thus correct to deny the

motions when Vining refiled them. Accordingly, we will dismiss the appeal under 28

U.S.C. § 1915(e)(2).




                                              3